United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number: 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0603137 State or other jurisdiction of I.R.S. Employer Identification Number incorporation or organization 2506 Campbell Place, Kensington MD 20895-3131 (Address of principal executive office) Issuer's telephone number: 888-333-8075 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.00001 par value (Class) (Outstanding at May 9, 2012) 1 FOREX INTERNATIONAL TRADING CORP. TABLE OF CONTENTS PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2012and December 31, 2011 (audited) 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012andMarch 31, 2011 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012andMarch 31, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II. Other Information 21 Signatures 25 2 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS In this annual report, references to “Forex,” “FXIT,” “the Company,” “we,” “us,” and “our” refer to Forex International Trading Corp. Except for the historical information contained herein, some of the statements in this report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Quantitative and Qualitative Disclosures about Market Risk." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our proposed product line; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to our ability to successfully develop and market our products to customers; our ability to generate customer demand for our products in our target markets; the development of our target markets and market opportunities; our ability to manufacture suitable products at a competitive cost; market pricing for our products and for competing products; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 3 PART I. Financial Information Item 1. Financial Statements FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Note and short term receivables, net of allowance for credit losses of $100,000 as of March 31, 2012 and December 31, 2011 Accounts receivable and prepaid expenses Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest Total current liabilities Total liabilities Contingencies Stockholders' equity: Series A Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 0 shares issued as of March 31, 2012 and December 31, 2011 - - Series B Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 45,000 shares issued as of March 31, 2012 and December 31, 2011 - - Common stock - $0.00001 par value, 400,000,000 shares authorized; 34,248,585 issued and outstanding as of March 31, 2012 and December 31, 2011 Treasury stock at cost; 38,000 shares as of March 31, 2012 and December 31, 2011 ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED MARCH 31, (Restated) Revenues: Income from foreign currencyoperations $ $ Total revenues General and administrative expenses Loss from operations ) ) Other income (expenses): Interest expense, net of interest income of $222 and $21,406 in 2012 and 2011, respectively ) ) Total other income (expenses) ) ) Loss before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed consolidatedfinancial statements 5 FOREX INTERNATIONAL TRADING CORP. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, ( Restated ) Cash flows fromoperating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciationofproperty and equipment Amortization of intangible assets - Common shares issued to consultants for services - Changes in assets and liabilities: Accrued interest on notes receivable ) ) Accounts receivable and prepaid expenses ) - Accounts payable and accrued expenses ) ) Accrued interest on notes payable Net cash used in operating activities ) ) Cash flows from investing activities: Investment in joint venture ) - Issuance of a note receivable ) - Issuance of a short-term receivable - ) Collection of short-term receivables - Net cash provided by (used in ) investing activities ) Cash flows from financing activities: Repayments of notes payable ) - Issuance of common stock in private placement - Net cash (used in ) provided by financing activities ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $
